Citation Nr: 1519702	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-22 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for chronic idiopathic urticaria.

2.  Entitlement to service connection for interstitial cystitis, to include as due to a Persian Gulf War illness.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1997 to August 1999, from November 2002 to August 2003, and from April 2013 to September 2013, with additional Reserve and National Guard service.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The Veteran testified at a January 2014 hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims file.

In March 2011, the Veteran submitted a claim of entitlement to service connection for seasonal allergies.  In an April 2011 written statement, the Veteran reported experiencing symptoms of allergies and skin rashes.  In a December 2012 rating decision, service connection was denied for chronic idiopathic urticaria (claimed as seasonal allergies).  During a January 2014 hearing before the Board, the Veteran clarified that he was seeking service connection for urticaria manifested by skin rashes in addition to allergies manifested by nasal congestion.  Because the Veteran has reported different symptoms with separate diagnoses, the Board finds that the service connection claim for nasal allergies is a separate claim from the service connection claim for urticaria.  As the issue of entitlement to service connection for nasal allergies has not been adjudicated by the RO, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


FINDINGS OF FACT

1.  The evidence of record shows that it is at least as likely as not that chronic idiopathic urticaria was incurred during service.  

2.  The evidence of record shows that it is at least as likely as not that interstitial cystitis was incurred during service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for chronic idiopathic urticaria have been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (2014); 38 C.F.R. §§ 3.303, 3.310, 3.385 (2014).

2.  The criteria for entitlement to service connection for interstitial cystitis have been met.  38 U.S.C.A. §§ 1110, 1117, 5103A, 5107 (2014); 38 C.F.R. §§ 3.303, 3.310, 3.317, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).  Because the Board is granting in full the benefits sought on appeal, any error committed with respect to either the duty to notify or the duty to assist is harmless.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

I.  Service Connection for Chronic Idiopathic Urticaria

In March 2011, the Veteran filed a claim of entitlement to service connection for seasonal allergies, which, in an April 2011 written statement, he indicated were manifested by rashes.  In a December 2012 rating decision, service connection was denied for chronic idiopathic urticaria.  Thereafter, the Veteran perfected an appeal.

The evidence of record contains a current diagnosis of chronic idiopathic urticaria.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).   

With respect to the nexus or connection between the Veteran's chronic idiopathic urticaria and service, the evidence of record includes the Veteran's own statements, treatment records, and a December 2012 etiological opinion from a VA examiner.  

During a January 2014 Board hearing, the Veteran testified that he never experienced rashes before his deployment to Kuwait in December 2002.  He stated that shortly after returning from Kuwait, he started experiencing intermittent rashes covering his entire body, which he initially tolerated and treated with Benadryl.  The Veteran indicated that the rashes persisted and by February 2005, he decided to seek treatment.  The Veteran testified that in March 2005, a VA physician referred him to a VA dermatologist, who was unable to determine what caused the rashes.  He testified that he experienced full-body rashes without any indication as to when or why they would occur.  

The Veteran's statements are competent evidence as to the presence of observable symptoms, such as experiencing rashes or hives.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).   However, the Board must also ascertain whether these statements are credible.  Id. at 469; see also  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (holding that in weighing credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  

A March 2005 VA treatment record indicates that the Veteran reported experiencing a rash over his forearms, trunk, and axillae.  It was noted that the rash occurred after taking Pepcid, which the Veteran took to treat gastroesophageal reflux disease (GERD).

A March 2005 VA telephone encounter note indicates that the Veteran told his treatment provider that he stopped taking Prilosec and Claritin; however, his rash continued, and he did not know what was causing it.  

Later in March 2005, the Veteran called his VA treatment provider to report that his rash persisted intermittently.  He stated that he stopped taking the medications Omeprazole and Claritin, which he believed may have caused the rashes; however, the rashes persisted.  The Veteran's treatment provider referred him to a VA dermatologist.

An April 2005 VA dermatology consultation note indicates that the Veteran reported that approximately five or six days after taking Pepcid to treat his GERD, he developed swelling, redness, and itchiness on his hands and feet, followed by red patches on his trunk and extremities.  He stated that the rash spread in the past few weeks.  The Veteran reported that he discontinued Pepcid and started taking Prilosec.  He indicated that he saw his primary care physician, who agreed that the rash was likely a reaction to the medication.  However, the Veteran's rash persisted, even after discontinuing Prilosec.  The treatment provider noted that the Veteran had no history of hepatitis C or human immunodeficiency virus.  A physical examination revealed erythematous macules and papules on trunk, arms, legs, head, neck, and scalp without surface change or vesiculation.  There were also scaly plaques in moccasin distribution on the Veteran's feet and scaly red plaques on the palmer surfaces of his hands.  The assessment was morbilliform eruption, likely drug or viral, and a biopsy was recommended.  The treatment provider also provided diagnoses of tinea pedis, and mild hand dermatitis, likely due to irritation from frequent hand washing.  	

A May 2005 VA psychology note indicates that the Veteran reported an increase in the frequency of his rashes.  It was noted that he received a Gulf War examination without any findings.  The treatment provider opined that the rashes may be allergies or stress-related.

In October 2005, the Veteran sought treatment from a private allergist for evaluation of his rashes.  He reported rashes on his elbow folds, wrists, and shoulders occurring at least every two or three days since approximately February 2005.  On a few occasions, he reported a rash and itchiness on his scalp, which spread downward.  He stated that on one occasion, he developed a rash after eating a shredded wheat breakfast cereal, and on another occasion after eating sesame chicken.  He subsequently avoided those foods, but the rash persisted.  It was noted that the Veteran was on Prilosec for GERD symptoms when the rash began; however, he discontinued the drug without change in the rash.  Subsequently, he tried Pepcid, which was also discontinued without change in the rash.  It was noted that the Veteran had no history of nonsteroidal sensitivity or of nasal polyposis.  The treatment provider also noted that the Veteran worked as a nurse and had frequent contact with latex, but there has been no association of the rash with latex.  A physical examination revealed scattered hives a few millimeters in diameter concentrated in his elbow folds, which extended to the wrist and shoulder, fading out in number as they extended out from the elbow fold.  Skin testing revealed no significant positive reactions to foods.  Scratches to dust mites were strongly positive.  An ice cube test was negative, and there was no evidence of dermatographism.  The impression was chronic idiopathic urticaria, but in a distribution reminiscent of atopic dermatitis.  The treatment provider discussed dust mite control.

During a December 2012 VA examination, the Veteran reported that approximately two or three months after his discharge from active duty, he developed a rash.  He indicated that he tolerated it for a while before seeking treatment from an allergist in 2005.  The Veteran stated that he treated the intermittent rashes with antihistamines, such as Loratadine and Benadryl.  The examiner indicated that the Veteran had a diagnosis of chronic idiopathic urticaria from 2005.  A physical examination revealed no active urticaria at the time of the examination.  The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's urticaria was incurred in or caused by service and provided the following rationale:

The Veteran states that [two or three] months after his discharge from the service[,] he developed his urticaria condition.  Part of the evaluation by his dermatologist showed skin testing revealed scratches to dust mites were very strongly positive.

[It is this examiner's] opinion[,] assuming the accuracy of the [V]eteran's history[,] is not likely that the environmental hazards that he was exposed to while in the service would have caused urticaria [two or three] months after his discharge.

Based on the foregoing, the Board finds the Veteran's statements to be credible, as the evidence of record confirms that after returning from Kuwait, the Veteran consistently reported experiencing intermittent full-body rashes, which physicians have been unable to attribute to any current irritant or allergen.   

Although the December 2012 VA examiner provided a negative nexus opinion, the Board finds that the examiner's opinion has no probative value because it is not supported by a rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must be supported with an analysis); Nieves-Rodriguez, 22 Vet. App. 295, 301 (2008) (noting that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion").  Additionally, to the extent that the VA examiner's opinion was based on the assumption that the Veteran's urticaria was caused by an allergic reaction to dust mites, the Board finds that such is not supported by the evidence of record.  Notably, the October 2005 private allergist, who performed the skin test which revealed a sensitivity to dust mites, did not opine that the Veteran's rashes were caused by an allergy to dust mites.  Instead, the allergist indicated that the Veteran's urticaria was of idiopathic origin.  Thus, an opinion that the Veteran's chronic idiopathic urticaria was caused by an allergic reaction to dust mites is not supported by the evidence of record.  See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (holding that medical opinions based on an inaccurate factual premise are not probative).  

A review of the record reveals that upon returning from Kuwait, the Veteran continuously experienced full-body rashes, which physicians have been unable to attribute to any post-service irritant or allergen.  Accordingly, the Board finds that the evidence is at least in equipoise and, therefore, resolving all doubt in favor of the Veteran, service connection for chronic idiopathic urticaria is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


II.  Service Connection for Interstitial Cystitis

Service connection may be established for a veteran who exhibits objective indications of a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War, or after service, to a degree of 10 percent or more, not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81834 (Dec. 29, 2011).  The Persian Gulf War period runs from August 2, 1990, to a date not yet determined.  38 U.S.C.A. § 101(33) (West 2002). 

Personnel records confirm that the Veteran served in Kuwait from December 2002 to July 2003.  Thus, the Veteran is a Persian Gulf War veteran for compensation purposes.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

In March 2011, the Veteran filed a claim of entitlement to service connection for interstitial cystitis, which was denied in a December 2012 rating decision.  Thereafter, the Veteran perfected an appeal.

During a January 2014 hearing before the Board, the Veteran testified that approximately four years after returning from Kuwait, he started experiencing bladder and urinary symptoms, which were later attributed to interstitial cystitis.

An August 2007 private treatment record indicates that the Veteran was seen for follow-up for urinary irritative symptoms.  He reported that his symptoms initially improved after taking Vesicare; however, they subsequently returned to their baseline.  A cystoscopy revealed no significant pathology to explain the Veteran's symptoms.  The treatment provider prescribed Amitriptyline.

An October 2007 private treatment record indicates that the Veteran's urinary irritative symptoms responded well to the Amitriptyline.  The treatment provider noted that this "would certainly suggest the possibility of interstitial cystitis."  

A March 2008 private treatment record shows that the Veteran was seen for follow-up for interstitial cystitis.  It was noted that his symptoms continued to remain well-controlled on Amitriptyline.  The treatment provider indicated that when the Veteran discontinues the medication, the symptoms invariably returned.

A March 2009 private treatment record indicates that the Veteran continued to respond well on Amitriptyline, but he needed to continue the medication.  The Veteran again reported attempting to taper off the medication, but his symptoms of urinary urgency and frequency continually re-emerged.  

An April 209 private treatment record shows that imaging studies revealed normal upper urinary tracts and a cystoscopy revealed a normal bladder.

A December 2012 VA examination report indicates that the Veteran reported an onset of symptoms of urinary frequency and urgency around 2007, which led to a diagnosis of interstitial cystitis.  The examination report shows that the Veteran experienced voiding dysfunction, which caused increased urinary frequency, including daytime voiding intervals between one and two hours and awakening to void twice during the night.  The Veteran exhibited symptoms of obstructed voiding, namely hesitancy.  It was also noted that the Veteran had asymptomatic nephrolithiasis.  The VA examiner provided the following etiological opinion:

[A] [r]eview of the current literature[,] including "PubMed Health (2012), 'Interstitial Cystitis[,]'  U.S. National Library of Medicine" . . . states that the cause of interstitial cystitis is currently unknown.  Therefore, it would be mere speculation for this examiner to render an opinion of the cause of this [V]eteran's interstitial cystitis.

The evidence of record demonstrates that the Veteran experienced symptoms of urinary irritation, frequency, and dysfunction approximately four years after returning from Kuwait and continuously ever since.  A 10 percent disability rating is assigned for urinary frequency when daytime voiding intervals are between two and three hours, or the Veteran awakens to void two times per night.  See 38 C.F.R. § 4.115a, Ratings of the genitourinary system - dysfunctions.  The December 2012 VA examination report indicates that the Veteran experienced daytime voiding intervals between one and two hours and awakened to void twice during the night.  Thus, the Veteran's urinary frequency symptoms manifested to a degree of 10 percent or more during the requisite time period set forth in 38 C.F.R. § 3.317.  See 38 C.F.R. § 4.115a, Ratings of the genitourinary system - dysfunctions.  

Although the December 2012 VA examiner indicated that the Veteran had a diagnosis of interstitial cystitis, the August 2007 cystoscopy revealed "no significant pathology to explain the Veteran's symptoms."  In October 2007, the Veteran's urologist indicated that his positive response to treatment suggested "the possibility of interstitial cystitis."  A physical examination in April 2009 revealed normal upper urinary tracts and a normal bladder.  As the Veteran's treating urologist was unable to attribute the Veteran's symptoms to any particular pathology, and the December 2012 VA examiner indicated that interstitial cystitis has no conclusive etiology, the Board finds that the evidence of record supports a finding that the Veteran's symptoms may be attributable to an undiagnosed Persian Gulf War illness.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  Thus, resolving all doubt in favor of the Veteran, the Board finds that service connection for interstitial cystitis is warranted.


ORDER

Service connection for chronic idiopathic urticaria is granted.  

Service connection for interstitial cystitis is granted.



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


